ACCEPTED
                                                                                                                       04-14-00363-CV
                                                                                                            FOURTH COURT OF APPEALS
                                                                                                                 SAN ANTONIO, TEXAS
                                                                                                                   1/5/2015 2:39:06 PM
                                                                                                                         KEITH HOTTLE
                                                                                                                                CLERK




                                                                                                   FILED IN
                                                 January 5, 2014                            4th COURT OF APPEALS
                                                                                             SAN ANTONIO, TEXAS
Fourth Court of Appeals                                                                     01/5/2015 2:39:06 PM
Cadena-Reeves Justice Center                                                                  KEITH E. HOTTLE
300 Dolorosa, suite 3200                                                                            Clerk
San Antonio, Texas 78205-3037

       Re:     Appellee’s Counsel’s Vacation Notice- 2014-CI-05341

TO THE HONORABLE COURT:

        Please accept this advisory as notification that counsel for Appellee, Dana D.
Mohammadi, will be out of the office on vacation and unavailable for matters related to this
matter, such as oral arguments and hearings, the following dates:

      March 9, 2015- March 13, 2015.

       Appellee respectfully requests that no oral arguments, hearings, or other matters be
scheduled during this time.

                                                      Respectfully,

                                                      The Equal Justice Center,

                                                      By: /s/ Philip J. Moss
                                                      Philip J. Moss
                                                      Staff Attorney
                                                      (210) 308-6222 x102




              510 South Congress Avenue, Suite 206 Austin, Texas 78704 tel 512.474.0007 fax 512.474.2008
                  6609 Blanco Road, Suite 260, San Antonio TX 78216 tel 210.308.6222 fax 210.308.6223
                1801 North Lamar Street, Suite 325, Dallas, Texas 75202 tel 469.203.2150 fax 469.629.5045
                                      www.equaljusticecenter.org Justice at work